 

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF NEW JERSEY

HILL WALLACK LLP
Elizabeth K. Holdren, Esq.

21 Roszel Road

Princeton, New Jersey 08543-5226
Phone: 609-924-0808

Email: eholdren@hillwallack.com

Attorneysfor NewRez LLC d/b/a Shellpoint

 

Mortgage Servicz'ng
Case No.: 18-33814-INP
ln Re:
Chapter 13
Chris R Weber

Hearing Date: June 5, 2019
Danielle L. Ruediger-Weber

Judge: Jerrold N. Poslusny Jr., U.S.B.J.
Debtors.

 

 

 

OBJECTION OF SHELLPOINT MORTGAGE SERVICES, LLC TO THE
CONFIRMATION OF THE DEBTORS’ CHAPTER 13 PLAN

Hill Wallack LLP, attorneys for the secured creditor, NewRez LLC d/b/a Shellpoint
Mortgage Servicing (“Shellpoint”) hereby objects to the confirmation of the Debtor’s Chapter 13

Plan for the following reasons:

1. Shellpoint is a secured creditor of the debtors, Chris R Weber and Danielle L.
Ruediger-Weber (the “Debtors”) with respect to real property commonly known as 423 Silver
Hill Road, Cherry Hill, New Jersey 08002 (the “Property”).

2. The Debtors are in default under the subject Note and Mortgage by having failed
to make the payment due on September 1, 2016.

3. Debtor(s) Chapter 13 Plan proposes to pay Secured Creditor $52,619.00 in pre-
petition arrears. However, Secured Creditor’s is owed arrears of $81,335.28. A copy of the filed

Proof of Claim is attached hereto as Exhibit “A”. This difference spread over the debtor’s 60-

month plan would require the debtor to pay an additional $478.61 per month. Debtor’s schedule
“J” shows disposable income of $1,235.33. Debtor’s plan already proposes to pay $1,100.00 per
month to cure debtor’s estimate of arrears. Copies of the Debtor’s schedules l and J are attached
hereto as Exhibit “B”.

4. The Debtors are unable to otherwise propose a feasible Plan.

5. The Debtors should not be permitted to further delay Shellpoint from proceeding
with its rights and remedies, especially in light of the fact that the Debtors are over two (2) years
in default, and the arrears owed to Shellpoint as of the Petition Date total nearly $81,335.28.

6. As a result of the foregoing, the Debtors’ Chapter 13 Plan is not confirmable as
the Plan fails to provide for the claim of Shellpoint, the proposed loan modification is entirely
speculative at best, and a Chapter 13 Plan is not otherwise feasible. As such, Shellpoint objects

to the confirmation of the Debtors’ Chapter 13 Plan.

For the foregoing reasons, Shellpoint respectfully suggests that the Debtor cannot

confirm his Chapter 13 Plan as proposed, and that the case should be converted or dismissed

Respectfully submitted,

HILL WALLACK LLP
Attorneysfor NewRez LLC d/b/a
Shellpoint Mortgage Servz'cing

/s/ Elz'zabeth K. Holdren
Elizabeth K. Holdren
Dated: April 25, 2019

